Citation Nr: 0946361	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  09-14 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
unemployability due to PTSD (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from August 1964 to August 1968.  His commendations for 
this period of service include a Navy Cross Medal and a 
Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Togus Regional Office 
(RO) in Augusta, Maine.  Jurisdiction over the case was 
subsequently returned to the RO in Pittsburgh, Pennsylvania.  

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the 
Pittsburgh RO in September 2009.  A transcript of the hearing 
is associated with the claims files.

As explained below, the Board has determined that it has 
jurisdiction over the issue of entitlement to a TDIU based on 
unemployability due to PTSD.  If the Veteran is seeking a 
TDIU based on unemployability due to PTSD and other service-
connected disabilities, he should so inform the originating 
agency, which should respond appropriately to any such 
clarification from the Veteran. 


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims for entitlement to a 
disability rating in excess of 30 percent for PTSD and TDIU 
are decided.

In March 2007 the Veteran filed a claim for an increase in 
his disability evaluation for PTSD as he felt his condition 
had gotten worse.  In June 2007 the Veteran was afforded a VA 
psychiatric examination in response to his claim.  The 
Veteran reported that he was not really happy and was 
disillusioned with his career as an attorney.  He reported 
that he felt unhappiness over the fact that he survived his 
combat experiences in Vietnam and wondered what the deceased 
Marines who served with him in Vietnam would be doing had 
they survived.  The Veteran reported that he got, on average, 
8 hours of fragmented sleep per night.  He reported that he 
experienced nightmares about his experiences in Vietnam or 
wild animals approximately 2-3 times per month.  He reported 
that he was hyper-alert of his surroundings and 
hypervigilant.  The Veteran reported that he experienced 
occasional crying spells, especially if he had been drinking.  
The Veteran reported that his relationship with his wife was 
strained and that his energy level was low.  

Upon mental status examination the Veteran was found to be 
alert and oriented times 3.  The Veteran's appearance was 
casual, and there were no gross deficits in his hygiene.  The 
Veteran's speech was over productive, but the volume and rate 
were within normal limits.  The Veteran's thought processes 
appeared logical, but circumstantial.  There was no 
delusional content elicited, but the Veteran endorsed 
"smelling Vietnam again."  However, he denied any other 
hallucinations.  The Veteran denied symptoms of frank 
paranoia, and he had no difficulty with attention or 
concentration.  The Veteran's memory was reported to be 
excellent.  The Veteran's affect appeared unrestricted with 
full range.  The Veteran was reported to have maintained good 
eye contact throughout the interview.  The Veteran denied 
current, active suicidal or homicidal ideations.  However, 
the Veteran did express passive suicidal ideations.  The 
Veteran was reported to be future oriented and independent in 
his activities of daily living.  The Veteran denied symptoms 
of obsessive compulsive disorder or mania, and there were no 
reckless or inappropriate behaviors noted.

The examiner assigned the Veteran a Global Assessment of 
Functioning (GAF) score of 70-75 and stated that the Veteran 
continued to experience mild symptoms of PTSD.  The examiner 
reported that the Veteran's mild symptoms of PTSD had been 
exacerbated by chronic alcohol abuse.  It was the examiner's 
opinion that the symptoms present were consistent with the 
symptoms present at the Veteran's prior VA examination in 
December 1995.  

VA Medical Center treatment records indicate that the Veteran 
has been attending both group and individual mental health 
counseling from at least June 2007.  The mental health 
treatment notes of record show that the Veteran has 
consistently reported difficulty sleeping, sadness, lack of 
motivation, dissatisfaction with work, hypervigilance, anger 
management problems, and anhedonia.  The Veteran's affect was 
usually within normal limits, and he consistently denied 
suicidal and homicidal ideations, intent, and plan.  The 
Veteran's GAF scores assigned by his treating counselor 
ranged from 52-65, with a GAF score of 55 being most 
frequently assigned.

Of record is an April 2009 statement from the Veteran.  In 
this statement the Veteran reported a strained relationship 
with his current wife.  The Veteran also reported that he had 
a marked lack of interest in activities that he had readily 
participated in up until approximately 4 years ago.  The 
Veteran is an attorney and reported that he used to be very 
active in his local bar association, but he had recently 
resigned from all bar association committees and work groups 
he had been a member of.  He reported that he always carried 
a gun for his own "protection" and had a concealed carry 
license.  The Veteran reported that he has suicidal thoughts 
and often talks of wishing he could exchange his life for the 
men who died in Vietnam.  The Veteran described periods of 
deep depression when he thought about his experiences in 
Vietnam.  He also expressed a deep dissatisfaction with the 
way the Government and high ranking military officials 
handled the war in Vietnam.  The Veteran reported that the 
only activity from which he derives any pleasure is sleep, 
and that is only when his sleep is uninterrupted by 
nightmares of his experiences in Vietnam.  

The Veteran testified at a Board hearing in September 2009.  
At this hearing the Veteran reported that he is distant from 
his children.  He reported that he keeps going back, that he 
"lives in the past," and so is not able to function in the 
present.  He reported that he used to love woodworking, but 
is no longer interested in it.  The Veteran reported that he 
closed his law practice because he can no longer trust 
himself to work as an attorney and handle the affairs of 
others.  He reported that he doesn't work any longer as a 
result of his PTSD symptoms.  In sum, the Veteran's symptoms 
appeared to be markedly more severe than those reported in 
the June 2007 VA examination report.

The September 2009 testimony provided by the Veteran 
indicates that the Veteran may be unemployable solely due to 
his PTSD symptoms.  According to the VA General Counsel, the 
question of TDIU entitlement may be considered as a component 
of an appealed increased rating claim if the TDIU claim is 
based solely upon the disability or disabilities which are 
the subject(s) of the increased rating claim.  If the Veteran 
asserts entitlement to a TDIU based in whole or in part on 
other service-connected disabilities which are not the 
subject of the appealed RO decision, the Board lacks 
jurisdiction over the TDIU claim except where appellate 
jurisdiction is assumed in order to grant a benefit, pursuant 
to 38 C.F.R. § 19.13 (a).  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. 
§ 7104 (c) (West 2002); 38 C.F.R. § 14.507 (2009).

Therefore, the Board finds that the Veteran should be 
afforded a new VA examination in order to accurately 
determine the current severity of his PTSD.

Additionally, at his September 2009 hearing the Veteran 
reported that he was still receiving mental health counseling 
at the VA Medical Center.  The Board finds that the 
originating agency must obtain current treatment records 
before a decision can be rendered in this case.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should request the 
Veteran to provide up-to-date 
information concerning his education 
and industrial background.  

2.	The RO or the AMC should obtain any 
pertinent VA treatment records that are 
not already of record, to include 
mental health counseling records.  If 
the Veteran identifies any other 
pertinent, outstanding medical records, 
the RO or the AMC should undertake 
appropriate development to obtain a 
copy of those records as well.

3.	Then, the Veteran should be scheduled 
for a VA examination by a psychiatrist 
or a psychologist to determine the 
current level of severity of the 
Veteran's PTSD.  The claims file must 
be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  

Based on the examination results and 
the review of the record, the examiner 
should provide an opinion concerning 
the current degree of social and 
industrial impairment resulting from 
the service-connected PTSD, to include 
whether it renders the Veteran 
unemployable.  In addition, the 
examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.

The rationale for all opinions 
expressed must be provided.

4.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for a 
disability rating in excess of 30 
percent for PTSD and his claim for a 
TDIU based on PTSD if it has not been 
rendered moot.  If the benefits sought 
on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


